Citation Nr: 0324902	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance, or by reason of being housebound.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

[redacted], [redacted]


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In February and October 2002, the Board ordered 
further development by its evidence development unit pursuant 
to the provisions of 38 C.F.R. § 19.9(a)(2) (2002).


REMAND

In accordance with the Board's February and October 2002 
orders to its evidence development unit additional evidence 
was secured addressing the issue now in appellate status.  
That evidence has yet to be reviewed by the RO, and the 
veteran has not waived RO consideration of that new evidence 
in writing.  This is significant given the fact that on May 
1, 2003, the provisions of 38 C.F.R. § 19.9(a)(2) were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, further development is in order.

Further development is also in order in light of the fact 
that the development ordered by the Board appears to be 
incomplete.

Therefore, this case is REMANDED for the following action:

1.  The October 2002 examination is 
inadequate for rating purposes as it 
failed to answer the questions posed in a 
development memo of February 2002.  
Therefore, return the claims folder to 
the examiner who conducted the October 
2002 Aid and Attendance Examination.  If 
that examiner is unavailable, make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded an aid and attendance 
examination, in order to determine the 
effect that paranoid schizophrenia alone 
has on his ability to leave his home and 
care for his basic needs without 
assistance.  All indicated studies must 
be performed.  A VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) must 
be completed.  

In the report, the examiner must directly 
address whether, due to paranoid 
schizophrenia alone, the veteran is 
unable to dress or undress himself; keep 
himself ordinarily clean and presentable; 
feed himself; and/or attend to the wants 
of nature by himself.  Other nonservice 
connected disorders may not be 
considered.  Moreover, the examiner must 
opine whether SOLELY DUE TO PARANOID TYPE 
SCHIZOPHRENIA ALONE the veteran requires 
the assistance of another person to deal 
with the hazards or dangers incident to 
his daily environment.  The examiner must 
comment whether AS A DIRECT RESULT OF 
PARANOID SCHIZOPHRENIA ALONE the veteran 
is substantially confined to his 
dwelling.  If confinement is due to 
nonservice connected disorders that fact 
must be noted.  A complete rationale for 
any opinion expressed must be provided. 

In arranging for any examination the RO 
should note that the veteran has been 
found to be incompetent.  Accordingly, if 
another examination is necessary ensure 
that all attempts to notify the veteran 
of any scheduled examination, etc., are 
coordinated through his custodian.  A 
Spanish-speaking physician would 
measurably assist the veteran in the 
conduct of the examination

2.  Thereafter, the RO must readjudicate 
the issues of entitlement to special 
monthly compensation based on the need 
for aid and attendance or housebound 
benefits, on the basis of all the 
evidence on file and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  If the 
benefit sought on appeal continues to be 
denied, his custodian must be provided 
with a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  The RO must 
ensure that the provisions in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
have been fully complied with and that 
the appellant has been provided specific 
notice of what evidence she or the 
veteran  must submit and what evidence VA 
will secure in developing this claim.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

